Callahan, J.
Plaintiff has recovered a judgment against the owner of premises 1919 Prospect Avenue, Bronx, New York City, for damages for personal injuries sustained on September *31015, 1941, when plaintiff was caused to trip over a small hole in the sidewalk in front of said premises. Plaintiff’s proof showed that the hole was dug in the highway in 1939 by a former tenant who inserted in it a brace to support a retaining wall on the premises. The brace was removed a week after its erection, but the hole was permitted to remain. There is no evidence that defendant-appellant owned the premises in 1939, or that it had any knowledge as to how the hole was created, or that it had any information that it was ever used in connection with the property.
Accordingly, we find no evidence in the record which would support a finding that the-defendant-appellant or anyone for whose acts it would be liable created the hole, or that defendant-appellant maintained or used same for the benefit of its property.
Under the circumstances there was no basis for the judgment against defendant-appellant. (Nickelsburg v. City of New York, 263 App. Div. 625.)
The judgment should be reversed, with costs and the complaint dismissed, with costs.
Martin, P. J., Townley, Dore and Cohn, JJ., concur.
Judgment unanimously reversed, with costs and the complaint dismissed, with costs.